DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
In claims 1 and 15, “the components” lack antecedent basis in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9, 15, 17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki et al. (JP 06-331657 A) in view of Haga (JP 2009-145172 A), Mende et al. (US 2018/0328961) and Allen et al. (US 4,034,291).

Regarding claims 1, 3, 6, and 7, Matsuzaki et al. discloses a measurement input circuit (element 5, Fig. 1) for a measurement device for measuring an electric signal in a 
Although Matsuzaki et al. does not appear to disclose the first resistor comprising a first tunable resistor and being tunable to at least two first resistance values, Haga discloses a measurement input circuit having a first resistor comprising a first tunable resistor (element VR, Fig. 2) and is tunable to at least two first resistance values. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known 
Even assuming arguendo, without conceding, that Matsuzaki et al. and Haga do not disclose the claimed tunable resistances and capacitance values, Matsuzaki et al. shows that the resistance and capacitance value is a result effective variable. Further, the examiner takes official notice of the fact that utilizing the claimed tunable resistances and capacitance values is well known in the art. MPEP § 2144.05 (II)(A) states that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Therefore, determining the optimum or workable values of tunable resistances and capacitance is not an inventive limitation, since it could be determined by one with ordinary skill in the art through routine experimentation as a matter of obvious design choice for the desired practical application.
Matsuzaki et al. discloses setting the tunable values according to a selected predetermined measurement mode according to requirements of a respective measurement task (i.e., adjusting the variable capacitor 6 when a high frequency measurement task/mode is selected instead of a DC measurement task/mode, a square wave being input and adjusted so that its output waveform becomes flat while being observed on the screen of an oscilloscope. The variable resistor being adjusted for compensating for the gain reduction of high frequency components) (see par. [0012]), wherein the predetermined measurement mode according to the respective measurement task is selected based on an operating mode of the device under test, and wherein the alternating signal coupling path comprises a frequency dependent filter i.e., the combination of the resistor 7 and the capacitor 6 forms a frequency dependent filter having a cutoff frequency based on the selected values of resistance and capacitance). Even assuming arguendo, without conceding, that Matsuzaki et al. does not mention a user interface, Mende et al. discloses that utilizing a user interface such as a knob, digital interface, etc. for adjusting tunable elements is well known in the art (see par. [0017]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the modified device of Matsuzaki et al. with the ability to set the first resistor, the second resistor and the capacitor according to the received selection of a measurement mode by a user interface in order to achieve a desired/expected frequency response.
Although Matsuzaki et al. does not appear to disclose the components of the measurement input circuit being included in the measurement device, Allen et al. shows that this feature is well known in the art. Allen et al. discloses a measurement input circuit (elements 42, 44, Fig. 3) for a measurement device (i.e., portable miniature electronic measuring instrument, Fig. 4), wherein the components of the measurement input circuit are included in the measurement device. Allen et al. further discloses the measurement device having a mode switch (element 46, Fig. 3) to select different measurement modes is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable 
Regarding claim 8, Matsuzaki et al. discloses a measurement input circuit, comprising a measurement amplifier (element 9, Fig. 1), wherein an input port of the measurement amplifier is connected to the signal node (see Fig. 1).
Regarding claim 9, although Matsuzaki et al. discloses the measurement amplifier being a broadband amplifier, it appears to be silent about a bandwidth between 1 GHz and 100 GHz. The examiner takes official notice of the fact that utilizing a bandwidth between 1 GHz and 100 GHz is well known in the art and it would be simply a matter of design choice based on, for example, the operating frequency of the DUT. Furthermore, MPEP § 2144.05 (II)(A) states that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Therefore, determining the optimum or workable value of bandwidth is not an inventive limitation, since it could be determined by one with ordinary skill in the art through routine experimentation.
Regarding claims 15, 17, 20, and 21, Matsuzaki et al. discloses a measurement device (see Fig. 1) for measuring an electronic signal in a device under test, the measurement device comprising a measurement input circuit (element 5, Fig. 1), the measurement input circuit comprising: a signal input that receives the electronic signal from the device under test and provides the received electronic signal at a signal node, a direct signal coupling path that is coupled between the signal node and an electrical ground and comprises a first impedance value, an alternating signal coupling path that is coupled between the signal node and the electrical ground, and comprises a second 
Although Matsuzaki et al. does not appear to disclose the first resistor comprising a first tunable resistor and being tunable to at least two first resistance values, Haga discloses a measurement input circuit having a first resistor comprising a first tunable resistor (element VR, Fig. 2) and is tunable to at least two first resistance values. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results. Allowing for the first resistor to be tunable provides the device with improved fine tune capability.
Even assuming arguendo, without conceding, that Matsuzaki et al. and Haga do not disclose the claimed tunable resistances and capacitance values, Matsuzaki et al. shows that the resistance and capacitance value is a result effective variable. Further, the examiner takes official notice of the fact that utilizing the claimed tunable 
Matsuzaki et al. discloses setting the tunable values according to a selected predetermined measurement mode according to requirements of a respective measurement task (i.e., adjusting the variable capacitor 6 when a high frequency measurement task/mode is selected instead of a DC measurement task/mode, a square wave being input and adjusted so that its output waveform becomes flat while being observed on the screen of an oscilloscope. The variable resistor being adjusted for compensating for the gain reduction of high frequency components) (see par. [0012]), wherein the alternating signal coupling path comprises a frequency dependent filter and a cutoff frequency of the alternating signal coupling path is set according to the requirements of the respective measurement task (i.e., the combination of the resistor 7 and the capacitor 6 forms a frequency dependent filter having a cutoff frequency based on the selected values of resistance and capacitance). Even assuming arguendo, without conceding, that Matsuzaki et al. does not mention a user interface, Mende et al. discloses that utilizing a user interface such as a knob, digital interface, etc. for adjusting tunable elements is well known in the art (see par. [0017]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of 
Although Matsuzaki et al. does not appear to disclose the components of the measurement input circuit being included in the measurement device, Allen et al. shows that this feature is well known in the art. Allen et al. discloses a measurement input circuit (elements 42, 44, Fig. 3) for a measurement device (i.e., portable miniature electronic measuring instrument, Fig. 4), wherein the components of the measurement input circuit are included in the measurement device. Allen et al. further discloses the measurement device having a mode switch (element 46, Fig. 3) to select different measurement modes is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved integration of the device and protection of the components while also improving mode selection.
Regarding claim 22, Matsuzaki et al. discloses a measurement device, comprising a measurement amplifier (element 9, Fig. 1), wherein an input port of the measurement amplifier is connected to the signal node (see Fig. 1).
Regarding claim 23, although Matsuzaki et al. discloses the measurement amplifier being a broadband amplifier, it appears to be silent about a bandwidth between 1 GHz and 100 GHz. The examiner takes official notice of the fact that utilizing a bandwidth between 1 GHz and 100 GHz is well known in the art and it would be .

Claims 1, 3, 6-9, 15, 17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki et al. (JP 06-331657 A) in view of Haga (JP 2009-145172 A), Anderson (US 6,307,363) and Allen et al. (US 4,034,291).

Regarding claims 1, 3, 6, and 7, Matsuzaki et al. discloses a measurement input circuit (element 5, Fig. 1) for a measurement device for measuring an electric signal in a device under test, the measurement input circuit comprising: a signal input that receives the electronic signal from the device under test and provides the received electronic signal at a signal node, a direct signal coupling path that is coupled between the signal node and an electrical ground and comprises a first impedance value, an alternating signal coupling path that is coupled between the signal node and the electrical ground, and comprises a second impedance value that is lower than the first impedance value, and a signal output that is coupled to the signal node and outputs the received electronic signal, wherein the direct signal coupling path comprises a first resistor (element 8, Fig. 1) with a first resistance between the signal node and the electrical ground, the first resistance value being 50 kΩ; and wherein the alternating signal 
Although Matsuzaki et al. does not appear to disclose the first resistor comprising a first tunable resistor and being tunable to at least two first resistance values, Haga discloses a measurement input circuit having a first resistor comprising a first tunable resistor (element VR, Fig. 2) and is tunable to at least two first resistance values. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results. Allowing for the first resistor to be tunable provides the device with improved fine tune capability.
Even assuming arguendo, without conceding, that Matsuzaki et al. and Haga do not disclose the claimed tunable resistances and capacitance values, Matsuzaki et al. shows that the resistance and capacitance value is a result effective variable. Further, the examiner takes official notice of the fact that utilizing the claimed tunable resistances and capacitance values is well known in the art. MPEP § 2144.05 (II)(A) states that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Therefore, determining the optimum or workable values of tunable resistances and capacitance is not an inventive limitation, since it could be determined by one with 
Matsuzaki et al. discloses setting the tunable values according to a selected predetermined measurement mode according to requirements of a respective measurement task (i.e., adjusting the variable capacitor 6 when a high frequency measurement task/mode is selected instead of a DC measurement task/mode, a square wave being input and adjusted so that its output waveform becomes flat while being observed on the screen of an oscilloscope. The variable resistor being adjusted for compensating for the gain reduction of high frequency components) (see par. [0012]), wherein the predetermined measurement mode according to the respective measurement task is selected based on an operating mode of the device under test, and wherein the alternating signal coupling path comprises a frequency dependent filter and a cutoff frequency of the alternating signal coupling path is set according to the requirements of the respective measurement task (i.e., the combination of the resistor 7 and the capacitor 6 forms a frequency dependent filter having a cutoff frequency based on the selected values of resistance and capacitance). Even assuming arguendo, without conceding, that Matsuzaki et al. does not mention a user interface, Anderson discloses that allowing the user to adjust the attenuation factors, i.e., the tunable values is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the modified device of Matsuzaki et al. with the ability to set the first resistor, the second resistor and the capacitor according to the received selection of a measurement mode by a user interface in order to provide selectable attenuation factors of specific values that 
Although Matsuzaki et al. does not appear to disclose the components of the measurement input circuit being included in the measurement device, Allen et al. shows that this feature is well known in the art. Allen et al. discloses a measurement input circuit (elements 42, 44, Fig. 3) for a measurement device (i.e., portable miniature electronic measuring instrument, Fig. 4), wherein the components of the measurement input circuit are included in the measurement device. Allen et al. further discloses the measurement device having a mode switch (element 46, Fig. 3) to select different measurement modes is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved integration of the device and protection of the components while also improving mode selection.
Regarding claim 8, Matsuzaki et al. discloses a measurement input circuit, comprising a measurement amplifier (element 9, Fig. 1), wherein an input port of the measurement amplifier is connected to the signal node (see Fig. 1).
Regarding claim 9, although Matsuzaki et al. discloses the measurement amplifier being a broadband amplifier, it appears to be silent about a bandwidth between 1 GHz and 100 GHz. The examiner takes official notice of the fact that utilizing a bandwidth between 1 GHz and 100 GHz is well known in the art and it would be simply a matter of design choice based on, for example, the operating frequency of the DUT. Furthermore, MPEP § 2144.05 (II)(A) states that “where the general conditions of 
Regarding claims 15, 17, 20, and 21, Matsuzaki et al. discloses a measurement device (see Fig. 1) for measuring an electronic signal in a device under test, the measurement device comprising a measurement input circuit (element 5, Fig. 1), the measurement input circuit comprising: a signal input that receives the electronic signal from the device under test and provides the received electronic signal at a signal node, a direct signal coupling path that is coupled between the signal node and an electrical ground and comprises a first impedance value, an alternating signal coupling path that is coupled between the signal node and the electrical ground, and comprises a second impedance value that is lower than the first impedance value, and a signal output that is coupled to the signal node and outputs the received electronic signal, wherein the direct signal coupling path comprises a first resistor (element 8, Fig. 1) with a first resistance between the signal node and the electrical ground, the first resistor comprises a first tunable resistor and is tunable to at least two first resistance values; and wherein the alternating signal coupling path comprises an alternating signal coupling element with a second resistor (element 7, Fig. 1) with a second resistance in series between the signal node and the electrical ground, and the alternating signal coupling element comprises a tunable capacitor (element 6, Fig. 1) that is tunable to at least two capacitance values, wherein the second resistor comprises a second tunable resistor and is tunable to at least two first resistance values.

Even assuming arguendo, without conceding, that Matsuzaki et al. and Haga do not disclose the claimed tunable resistances and capacitance values, Matsuzaki et al. shows that the resistance and capacitance value is a result effective variable. Further, the examiner takes official notice of the fact that utilizing the claimed tunable resistances and capacitance values is well known in the art. MPEP § 2144.05 (II)(A) states that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Therefore, determining the optimum or workable values of tunable resistances and capacitance is not an inventive limitation, since it could be determined by one with ordinary skill in the art through routine experimentation as a matter of obvious design choice for the desired practical application.
Matsuzaki et al. discloses setting the tunable values according to a selected predetermined measurement mode according to requirements of a respective measurement task (i.e., adjusting the variable capacitor 6 when a high frequency measurement task/mode is selected instead of a DC measurement task/mode, a square wave being input and adjusted so that its output waveform becomes flat while being observed on the screen of an oscilloscope. The variable resistor being adjusted for compensating for the gain reduction of high frequency components) (see par. [0012]), wherein the alternating signal coupling path comprises a frequency dependent filter and a cutoff frequency of the alternating signal coupling path is set according to the requirements of the respective measurement task (i.e., the combination of the resistor 7 and the capacitor 6 forms a frequency dependent filter having a cutoff frequency based on the selected values of resistance and capacitance). Even assuming arguendo, without conceding, that Matsuzaki et al. does not mention a user interface, Anderson discloses that allowing the user to adjust the attenuation factors, i.e., the tunable values is well known in the art. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the modified device of Matsuzaki et al. with the ability to set the first resistor, the second resistor and the capacitor according to the received selection of a measurement mode by a user interface in order to provide selectable attenuation factors of specific values that combine user convenience with relatively high bandwidth as taught by Anderson (see Abstract and col. 11, lines 4-16). 
Although Matsuzaki et al. does not appear to disclose the components of the measurement input circuit being included in the measurement device, Allen et al. shows that this feature is well known in the art. Allen et al. discloses a measurement input circuit (elements 42, 44, Fig. 3) for a measurement device (i.e., portable miniature electronic measuring instrument, Fig. 4), wherein the components of the measurement input circuit are included in the measurement device. Allen et al. further discloses the 
Regarding claim 22, Matsuzaki et al. discloses a measurement device, comprising a measurement amplifier (element 9, Fig. 1), wherein an input port of the measurement amplifier is connected to the signal node (see Fig. 1).
Regarding claim 23, although Matsuzaki et al. discloses the measurement amplifier being a broadband amplifier, it appears to be silent about a bandwidth between 1 GHz and 100 GHz. The examiner takes official notice of the fact that utilizing a bandwidth between 1 GHz and 100 GHz is well known in the art and it would be simply a matter of design choice based on, for example, the operating frequency of the DUT. Furthermore, MPEP § 2144.05 (II)(A) states that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Therefore, determining the optimum or workable value of bandwidth is not an inventive limitation, since it could be determined by one with ordinary skill in the art through routine experimentation.

Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive.

Applicant’s arguments with respect to the newly added limitation (i.e., all cited prior art references use an adaption circuit which is included in a measurement cable separate to the measurement device) have been considered but are moot in view of the new grounds of rejection. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        



/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
4/5/2021